DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2021 was filed along with a fee under 37 CFR 1.17(p) after the mailing date of the Non-Final Official action dated November 5, 2020 and prior to the mailing date of the present Non-Final Official action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 and 21 in the reply filed on May 4, 2021 is acknowledged.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and article, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2002/0026752 A1 to Culler et al. (hereinafter “Culler”) in view of United States Pre-Grant Patent Application Publication No. .

Referring to Applicant’s independent claim 1, Culler teaches an abrasive article (See Abstract; par. [0134] of Culler) comprising: a backing (pars. [0134-145] of Culler); abrasive particles secured to the backing (par. [0136] of Culler); and a size coat provided over the abrasive particles (par. [0136] of Culler); wherein the size coat comprises a binder resin (par. [0137]; the phenolic resin of Culler is equivalent to Applicant’s claim term “a binder resin”), at least one filler material (par. [0137]; the grinding aid, e.g., cryolite, of Culler is equivalent to Applicant’s claim term “filler material”) and at least one lubricant material (pars. [0114], [0137]; the lubricant, and in particular the wax, which is also considered a filler material, of Culler is equivalent to Applicant’s claim term “lubricant material”); wherein: the binder resin comprises a phenolic resin (par. [0137] of Culler) and the filler material comprises cryolite (par. [0139] of Culler); wherein the wt% ratio of phenolic resin to the combination of the filler material and lubricant material is 98:2 [98 parts by weight phenolic resin:(1 part by weight filler material + 1 part by weight lubricant material)] to 100:160 [100 parts by weight phenolic resin:(80 parts by weight filler material + 80 parts by weight lubricant material)] (pars. [0138-139]; Culler teaches the amounts of grinding aid and lubricant materials, respectively, are 0 parts by weight to 80 parts by weight; the 100 parts by weight phenolic resin is a theoretical constant amount for purposes of making a consistent comparison within the extrapolated range based on Culler’s teachings).  The range of ratios taught, if not at least suggested, by Culler renders obvious Applicant’s claimed range.  The range of ratios taught by Culler overlaps Applicant’s claimed range of “at least 1:4 and no greater than 4:1”.  MPEP 2144.05 [R-10.2019] (I)

	However, Hsu teaches compressed abrasive articles including a non-woven web of staple fibers that form a single layer that is free of any additional layers of non-woven webs of staple fibers (See Abstract; pars. [0002], [0025], [0057], [0076] of Hsu).  In at least one embodiment of a compressed abrasive article, Hsu teaches saturated single layer of nonwoven web of staple fibers containing abrasives is saturated with saturation solution contains a polymer resin, e.g., phenolic resin, and can further contain a curing agent and/or a lubricant, e.g., synthetic paraffin wax (par. [0031]; FIGS. 2 and 3 of Hsu).  There is a reasonable expectation the lubricant material, that is, the wax of Culler can be substituted with the lubricant, that is, the synthetic paraffin wax of Hsu.  Both Culler and Hsu teach coated abrasive articles (See Abstract of Culler; See Abstract; pars. [0002], [0025], [0057], [0076] of Hsu) containing a backing (pars. [0134-145] of Culler; par. [0031] of Hsu) coated with a binder resin (par. [0136] of Culler; par [0031 of Hsu) containing abrasive particles (par. [0136] of Culler; par. [0039] of Hsu) and a lubricant (pars. [0114], [0137] of Culler; par. [0031] of Hsu).  Given the coated abrasive articles of both Culler and Hsu utilize wax for the same purpose, that is, a lubricant material (pars. [0114], [0137] of Culler; par. [0031] of Hsu), and Hsu teaches utilizing specifically a synthetic paraffin wax as a lubricant (par. [0031] of Hsu), a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Culler and utilize the synthetic paraffin wax of Hsu (par. [0031] of Hsu) as the wax lubricant 
	Although Culler as modified by Hsu teaches the lubricant material comprises a synthetic paraffin wax (pars. [0114], [0137] of Culler; par. [0031] of Hsu), Culler as modified by Hsu does not teach explicitly “the solid powder having an average particle size of at least 1 micron and no greater than 50 microns” according to Applicant’s claim language.
However, Lukowski teaches the loading of an abrasive belt with particles of a soft metal during grinding or polishing of the latter is sharply reduced, the amount of metal removed per unit time greatly increased, and the useful life of the belt improved if the abrasive grains on the belt are covered with an intimate mixture of a solid binder with finely dispersed wax particles (See Abstract of Lukowski).  Lukowski teaches the improved grinding or polishing material includes an exposed covering layer covering the abrasive grains and essentially consisting of an intimate mixture of a second binder material and wax (col. 1, ll. 61-64 of Lukowski).  Lukowski teaches further the wax is present in the mixture in the form of particles having an average size of less than 500 microns (col. 1, ll. 64-66 of Lukowski).  There is a reasonable expectation the synthetic paraffin wax of Culler as modified by Hsu can be further modified to adopt the particle size range taught by Lukowski.  Both Lukowski and Culler as modified by Hsu teach coated abrasive articles (See Abstract of Culler; See Abstract; pars. [0002], [0025], [0057], [0076] of Hsu; col. 3, ll. 9-17 of Lukowski) comprising a backing (pars. [0134-145] of Culler; par. [0031] of Hsu; col. 3, ll. 9-17 of Lukowski) coated with a binder resin (par. [0136] of Culler; par [0031 MPEP 2144.05 [R-10.2019] (I)
	Lastly, the teaching “a melting temperature of at least about 200 degrees F” is inherent within and/or obvious in light of the teachings of Culler as modified by Hsu and Lukowski.  As Culler as modified by Hsu and Lukowski teaches Culler as modified by Hsu and Lukowski teach 
 
Referring to Applicant’s claim 2, Culler as modified by Hsu and Lukowski teaches the abrasive article further comprises a make coat layer bonding the abrasive particles to the backing (par. [0136] of Culler).

Referring to Applicant’s claim 3, Culler as modified by Hsu and Lukowski teaches the size coat comprises exemplary amounts of 32 wt % and 48 wt % binder resin (pars. [0233-237]; General Procedures I-IV of Culler).  The exemplary binder resin amounts taught by Culler as modified by Hsu and Lukowski render obvious Applicant’s claimed range.  The exemplary binder resin amounts taught by Culler as modified by Hsu and Lukowski lie within Applicant’s MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, Culler as modified by Hsu and Lukowski teaches the size coat comprises exemplary amounts of 68 wt % and 52 wt % filler material (pars. [0233-237]; General Procedures I-IV of Culler; As stated in the rejection of independent claim 1, the grinding aid, e.g., cryolite, of Culler is equivalent to Applicant’s claim term “filler material”).  The exemplary filler material amounts taught by Culler as modified by Hsu and Lukowski render obvious Applicant’s claimed range.  The exemplary filler material amounts taught by Culler as modified by Hsu and Lukowski lie within Applicant’s claimed range of “at least about 1 wt % filler material and no greater than about 75 wt % filler material”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 5, Culler as modified by Hsu and Lukowski teaches the size coat comprises the lubricant material in an amount of 0 parts by weight to 80 parts by weight (pars. [0114], [0137]; as discussed in the rejection of independent claim 1, the lubricant, and in particular the wax, which is also considered a filler material, of Culler is equivalent to Applicant’s claim term “lubricant material”).  The exemplary lubricant material range taught by Culler as modified by Hsu and Lukowski render obvious Applicant’s claimed range.  The exemplary lubricant material range taught by Culler as modified by Hsu and Lukowski overlaps Applicant’s claimed range of “at least about 1 wt % filler material and no greater than about 75 wt % filler material”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 6, Culler as modified by Hsu and Lukowski teaches the abrasive article is a coated abrasive article (See Abstract; par. [0062] of Culler).

Referring to Applicant’s claim 7, Culler as modified by Hsu and Lukowski teaches the abrasive article is at least one of a belt (par. [0158] of Culler), fiber disc (par. [0159] of Culler), and a nonwoven abrasive article (par. [0159] of Culler).

Referring to Applicant’s claim 9, Culler as modified by Hsu and Lukowski teaches the abrasive particles are at least one of alumina (par. [0150] of Culler), silicon carbide (par. [0150] of Culler) and diamond (par. [0150] of Culler). 

Referring to Applicant’s claim 11, Culler as modified by Hsu and Lukowski teaches the filler material comprises a blend of at least two different filler materials (par. [0138] of Culler).

Referring to Applicant’s claim 13, Culler as modified by Hsu and Lukowski teaches the binder resin further comprises epoxy (par. [0137] of Culler).

Response to Arguments
Applicant’s claim amendments, see Amendment and Response under 37 C.F.R. § 1.111, filed May 4, 2021, with respect to the rejection of claim 21 under 35 USC 102; the rejection of claims 1-16, 18 and 21 under 35 USC 103; and, rejection of claim 17 under 35 USC 103 have distinguished the claimed invention from the cited prior art of record.  Therefore, the aforementioned claim rejections have been withdrawn.  However, upon further consideration, a 
With respect to the rejection of claims 1-16, 18 and 21 under 35 USC 103, Applicant asserts the Culler reference describes throughout its specification that the precisely shaped abrasive agglomerates, rather than the size coat, contain a lubricant.  Next, Applicant asserts the Harmer reference teaches an abrasive article comprising a bond system that contains about 15% by weight or less of a wax-containing modifier.  Applicant asserts further the Harmer reference does not teach a synthetic paraffin wax that comprises a solid powder at room temperature and the solid powder has an average particle size of at least 1 micron and no greater than 50 microns.  Applicant asserts further yet the size coat formulations of Harmer do not read on Applicant’s claimed wt% ratio.  Next, Applicant asserts the proposed modification of the Culler reference with respect to incorporating a loading resistant material using the teachings of the Harmer reference contradicts the anti-loading disclosure taught by the Culler reference.  With respect to the rejection of claim 17 under 35 USC 103, Applicant asserts the Lukowski reference teaches the ratio of binder material and wax in the covering layer is between 1:1 and 2:3.  Applicant asserts further the percentages of wax to binder material of less than 50% have no advantage.  Applicant asserts further yet the Harmer reference teaches no more than 9 wt% of wax is present and greater amounts are disadvantageous.  As such, Applicant asserts the proposed modification of Culler’s teachings with Harmer and Lukowski will not yield predictable results as the Office alleged.  For all these reasons, Applicant requests the withdrawal of the aforementioned claim rejections.
While the Office acknowledges Applicant’s claim amendments have distinguished the claimed invention over the cited prior art of record, the Office continues to rely on both the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731